                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SHERON GABRIEL TERRELL                           §

VS.                                              §                   CIVIL ACTION NO. 9:16cv7

TEXAS BOARD OF CRIMINAL JUSTICE,                 §
ET AL.

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Sheron Gabriel Terrell, an inmate at the Polunsky Unit, proceeding pro se, brought
the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed as frivolous and for failing to state a claim upon which relief

may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.


                  So ORDERED and SIGNED March 19, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
